Citation Nr: 0327404	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
menisectomy of the left knee with traumatic arthritis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for disorders of the 
right arm, bilateral ankles, and bilateral hips.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied increased evaluations for low back 
strain and residuals of a menisectomy of the left knee with 
traumatic arthritis, and service connection for disorders of 
the right arm, bilateral ankle, and bilateral hip.

The issues currently on appeal originated through a claim 
received in June 2001.  The veteran also indicated on the 
claim that he had breathing and circulatory problems.  A 
report of contact dated in September 2001 noted that the 
veteran verified several issues that did not include a 
breathing or circulation problem; however, he signed an 
authorized release of medical records dated in October 2001 
for a pulmonary physician.  To the extent that these 
additional issues may be viewed as newly raised claims, they 
are referred to RO.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2003).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Although the RO sent correspondence in September 2001 and 
March 2003 that notified the veteran of the VCAA, a review of 
the claims file reveals that not all of the notification and 
duty to assist provisions of the Act have been met.  
Specifically, the RO's letters were very vague in informing 
and identifying for the veteran what evidence the VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002)

Surprisingly, a June 2002 statement of the case (SOC) 
contained the law and regulations relative to well grounded 
claims.  As noted previously, this concept was eliminated by 
the enactment of the VCAA in November 2000.  However, the SOC 
also contained law and regulations pertaining to VCAA.  

With regard to the duty to assist the veteran in obtaining 
evidence, the record indicates that the veteran underwent a 
VA examination in October 2002; however, the examination 
report failed to address several factors that must be 
considered in the evaluation of musculoskeletal disabilities.  

With the evaluation of musculoskeletal disabilities, 
particularly those involving limitation of motion, rating 
personnel must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown , 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  Joints 
that are actually painful, unstable, or mal-aligned, due to 
healed injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint. 38 C.F.R. § 4.59.  

In addition, the examiner provided an opinion regarding the 
etiology of the veteran's ankles.  He indicated that there 
was no clear-cut connection between the veteran's ankles and 
service career.  In determining the propriety of granting 
service connection for a disorder, the standard for assessing 
etiology is whether the disorder is at least as likely as not 
related to service.  Requiring a clear-cut connection places 
far too much of an evidentiary burden on the veteran to prove 
his claim.

The Board also observes that the examiner did not provide an 
opinion regarding etiology of a right shoulder disorder.  The 
report indicated the veteran recalled having injections in 
his shoulder while in service and that the veteran traced his 
current problems back to service.  A lay person is not 
competent to establish a medical diagnosis or show medical 
etiology merely by his own assertions.  Such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1).  (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski , 
2 Vet. App. 492, 494-95 (1992).  For this reason, the 
physician must provide his or her own opinion and not rely on 
the veteran's own opinion.

Thus, the veteran should be afforded another VA orthopedic 
examination that addresses all of the appropriate factors to 
accurately asses the level of disability from low back strain 
and residual of a left knee menisectomy, and apply the 
appropriate standard for offering opinions regarding 
etiology.

The Board also notes that the veteran's back disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), 
lumbosacral strain.  Recent regulation changes that became 
effective September 26, 2003, may affect the way lumbosacral 
strain is evaluated.  The diagnostic code, which has been 
renumbered as 5237, did not undergo any substantive changes 
itself; however, a general rating formula for diseases and 
injuries of the spine was added that is applicable to 
diagnostic codes 5235 to 5243.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13, the 
veteran is entitled to have his claim evaluated under 
applicable criteria that was revised during the course of an 
appeal with the more favorable version applied.  See also 
38 U.S.C.A. § 5110(g) (West 2002) (effective date of an 
increased rating rendered under the revised regulation cannot 
be earlier than the effective date of the revised).

The RO must be provided an opportunity to notify the veteran 
of the new regulation and consider the claim in light of the 
recent change. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
residuals a left knee meniscectomy, and 
low back strain since June 2000.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, then a written notation to 
that effect should be placed in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).

3.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extend of disability from residuals of a 
left knee menisectomy and low back 
strain.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician. 

The report must include range of motion 
studies for the left knee and low back, 
with notations as to the degree of motion 
at which the veteran experiences pain, if 
any.  The physician should identify and 
completely describe any other current 
symptomatology, including any functional 
loss of the left knee and low back due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare-
ups, and if so, to the extent possible, 
any additional functional loss or 
limitation of motion during such flare-
ups.  Also, based on a review of the 
records and an examination of the 
veteran, the physician should provide an 
opinion as to whether the right shoulder 
and bilateral ankle problems are at least 
as likely as not related to service or 
any event that occurred therein.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  In doing so, the RO 
must also consider all amended versions 
of regulations pertinent to evaluation of 
the veteran's lumbar spine disability.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




